Case 3:17-cv-01104-VLB Document 82-32 Filed 05/15/19 Page 1 of 2




                  Exhibit 33
              Case 3:17-cv-01104-VLB Document 82-32 Filed 05/15/19 Page 2 of 2

    Yale MACMILLAN CENTER

•
                                                                                         IAN SHAPIRO
                                                                                         Henry R. Luce Director
                                                                                         Sterling Professor efPolitical Science
                                                                                         POBox208206
                                                                                         New Haven CT 06520-8206
                                                                                         T 203 432-9368
                                                                                         F 203 432-9383
                                                                                         ian.shapiro@yale.edu
                                                                                         www.yale.edu/macmillan/shapiro
                                                                                         courier
                                                                                         Henry R. Luce Hall
       October 17, 2011                                                                  34 Hillhouse Avenue
                                                                                         New Haven CT 06511




       Professor Susan Byrne
       Spanish B.nd Portuguese
       82-90 Wall Street
       PO Box 208204
       New Haven, CT 06520-8204

        Dear Susan:

        I am writing to confirm your appointment as a Research Fellow in International and Area



•
        Studies for the academic year 2011 - 2012 .

        I hope you have a productive year.

        Sincerely,


        J~&~--=
        Ian Shapiro



        Cc:     Rolena Adorno
                Timothy O'Connor




•
                                  INITIAL DISCOVERY PROTOCOLS
                THE WHITNEY AND BETTY MACMILLAN CENTER FOR INTERNATIONAL AND AREA STUDIES AT YALE        P4652
